Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2807 Filed 09/25/19 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA,

                         Plaintiff,                            Case No. 18-20489
v                                                              Honorable Thomas L. Ludington

JAMES D. PIERON, JR.,

                  Defendant.
__________________________________________/

                    ORDER DIRECTING ADDITIONAL BRIEFING FROM
                           GOVERNMENT AND DEFENDANT

         On July 18, 2018, an indictment was returned against Defendant James D. Pieron for tax

evasion. ECF No. 1. It provided:

         From approximately April 2009 and continuing through the present, in the Eastern
         District of Michigan and elsewhere, JAMES D. PIERON, JR., willfully attempted
         to evade and defeat the payment of income taxes due and owing by him to the
         United States of America for the calendar years 2008 and 2009, by committing
         affirmative acts of evasion, all in violation of 26 U.S.C. §7201.

On August 1, 2018, the Government filed a seven-page Bill of Particulars more specifically

explaining the allegation that Defendant “willfully attempted to evade paying the federal income

taxes he owed for 2008 and 2009.” ECF No. 5 at PageID.9; see also ¶¶ 3, 6, 11, 12, 13, 14, 15, 17,

19.

         On March 7, 2019, a jury found Defendant guilty of the offense. That is, the jury found the

following elements of the offense to have been proven beyond a reasonable doubt:

      (A) First, income tax was due from the defendant.

      (B) Second, the defendant committed an affirmative act constituting an evasion or an
          attempt to evade or defeat his tax obligation.

      (C) Third, in evading or attempting to evade or defeat his tax obligation, the defendant
          acted willfully.
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2808 Filed 09/25/19 Page 2 of 12




Amended Jury Instructions, ECF No. 49 at PageID.283. Implicit in the jury’s verdict was its

rejection of the Defendant’s defense of “good faith” which was explained to the jury in the

following instruction:

   (1) The good faith of Defendant James Pieron, Jr. is a defense to the tax charge in Count
       1 of the indictment because good faith is simply inconsistent with willfully
       attempting to evade or defeat any tax.

   (2) While the term “good faith” has no precise definition, it means, among other things,
       an honest belief, a lack of malice, and the intent to perform all lawful obligations.

   (3) In assessing the Defendant’s good faith, you may consider his reliance on an
       accountant or professional tax advisor if you find that he has made a full disclosure
       of the facts to the accountant or advisor.

Id. at PageID.284.

       In April 2019, a status conference was conducted. The primary purpose for the conference

was to address the Federal Sentencing Guideline issues that the parties anticipated would need to

be resolved. Part T to Chapter 2 of the Federal Sentencing Guidelines applies to Offenses Involving

Taxation. The Introductory Commentary provides as follows:

       The criminal tax laws are designed to protect the public interest in preserving the
       integrity of the nation’s tax system. Criminal tax prosecutions serve to punish the
       violator and promote respect for the tax laws. Because of the limited number of
       criminal tax prosecutions relative to the estimated incidence of such violations,
       deterring others from violating the tax laws is a primary consideration underlying
       these guidelines. Recognition that the sentence for a criminal tax case will be
       commensurate with the gravity of the offense should act as a deterrent to would-be
       violators.

Federal Sentencing Guidelines Manual, Introductory Commentary, §2T1 (Nov. 1, 2018). §2T1.1

provides that the base offense level for the offense of tax evasion is to be determined from the

§2T4.1 Tax Table “corresponding to the tax loss.”

       The tax table at §2T4.1 of the Sentencing Guidelines, as it is relevant to Defendant’s case,

provides as follows:


                                               -2-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2809 Filed 09/25/19 Page 3 of 12




                                                          Offense Level            Sentencing Table1
 (A)     $2,500 or less                                          0-6                       0-6
 (B)     More than $2,500                                         8                        0-6
 (C)     More than $6,500                                         10                      6-12
 (D)     More than $15,000                                        12                     10-16
 (E)     More than $40,000                                        14                     15-21
 (F)     More than $100,000                                       16                     21-27
 (G)     More than $250,000                                       18                     27-33
 (H)     More than $550,000                                       20                     33-41
 (I)     More than $1,500,000                                     22                     41-51
 (J)     More than $3,500,000                                     24                     51-63


At sentencing, the burden of proof for Guideline issues of fact is proof by a preponderance of the

evidence. The burden generally falls to the government to prove the initial offense level and then

shifts to the party seeking an adjustment to that initial offense level. See U.S. v. Rodriguez, 896

F.2d 1031, 1032–33 (6th Cir. 1990) (“[T]he government bears the burden of proof to establish

facts that would enhance a sentence and [] the level of proof is by a preponderance of the evidence

for contested facts.”); U.S. v. McGhee, 882 F.2d 1095, 1097–99 (6th Cir. 1989).

                                                          I.

         During trial, the Government primarily focused its argument and its presentation of the

evidence on the conflicting information furnished by the Defendant to his income tax return

preparers and the accuracy of his reports of Foreign Bank and Financial Accounts (“FBARs”).2


1
  The table applies to a defendant with no criminal history and no offense variable in addition to the base offense
level.
2
  For example, the Defendant’s initial set of income tax returns for 2008 and 209 were filed in January of 2011.
Amended returns were filed in January of 2012. Schedule D reporting the sale of the Defendant’s JDFX stock was
reported as follows:




                                                         -3-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2810 Filed 09/25/19 Page 4 of 12




The Sixth Circuit requires the Government to show a substantial tax deficiency with respect to the

years charged in the indictment. U.S. v. Burkhart, 501 F.2d 993, 995 (6th Cir. 1974); U.S. v. Bencs,

28 F.3d 555, n. 9 (6th Cir. 1994). And, of course, willfulness of evasion can be demonstrated by a

defendant’s failure to furnish a tax return preparer with accurate and complete information. See

U.S. v. Bishop, 291 F.3d 110, 1106-08 (9th Cir. 2002); U.S. v. Brimberry, 961 F.2d 1286, 1290-91

(7th Cir. 1992); U.S. v. Chesson, 933 F.2d 298, 304-05 (5th Cir. 1991). Accordingly, however, the

evidence offered during the trial did not focus on the Defendant’s specific transactions which were

the primary subjects of the returns.

                                                II.

       During 2008 and 2009, the Defendant, a United States citizen, resided in Switzerland where

he owned and operated a currency trading company called JDFX and several related companies.

The Defendant was the founder and organizer of JDFX. According to the Defendant’s income tax

returns, the most significant financial transaction he engaged in in 2008 and 2009 was the sale of

a portion of his JDFX stock to a Mr. Trevor Cook and a company named Market Shot controlled

by Cook.

       The Defendant was interviewed by the SEC in November of 2009. The following excerpt

from the interview transcript is a summary of the Defendant’s description of his transactions with

Cook and Market Shot during the relevant time period:

               JDFX consists of three companies: Holdings, Tech, and Risk and
       Management Services (“RMS”). JDFX has two products: ITP – allows traders to
       trade at best price and it is used by various entities, including, JPMorgan, Barclay,
       Tresner, UBS, Deutche, and Bank of America and its function is to route orders at


               Acquired        Sold           Price          Basis          Gain
2011   2008    1/14/04         2/4/08         $9,346,617     $6,675,034     $2,671,583
       2009    1/14/04         10/13/09       $4,450,460     $3,276,786     $1,173,674

2012   2008    1/14/04         2/4/08         $10,000,000    $710,129       $9,289,871
       2009    1/14/04         10/13/09       $5,250,000     $0             $5,250,000

                                                -4-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2811 Filed 09/25/19 Page 5 of 12




      best price; Kontrol – risk management product which allows retail brokers to run
      business from one station, it controls executions, risk trends and hedges at best
      price.

              JDFX Holdings (formed in 2007) owns the two subsidiaries - Tech (formed
      in 2006) and RMS (formed at end of 2007 or early 2008). Tech is where the
      development takes place, it has workers and bills, takes cares of work permits and
      visas. RMS was created with the idea of being the vendor for the product like a
      marketing and sales entity. JDFX has not launched the Kontrol program because of
      regulatory issues. All JDFX entities were formed by Pieron and are based in
      Switzerland.

              JDFX Fund is an entity incorporated in the Virgin Islands which holds
      brokerage relationship with Deutche Bank – who credits. JDFX Fund is a regulated
      entity by Financial Services Commission (“FSC”). JDFX Fund Manager manages
      JDFX Fund. Neither of these entities have any legal relationship with JDFX
      Holdings. The JDFX name came from “James” – “David” (attorney who helped
      Pieron form JDFX) and FX. Pieron is the CEO, founder and majority holder of all
      of the JDFX entities. JDFX Funds was formed in 2005.

             JDFX Holdings owners are: Market Shot 35%; James Pieron 52.5%; and
      Clyde Diethelm 12.5%. Market Shot (Cook’s company) increased its % ownership
      in 2009 from 20 to 35% and Diethelm earned its share thru time.

              Pieron met Cook thru Nolan S. from PFG, Inc of Chicago. Pieron got a
      telephone call from Nolan telling him Cook was in town (in Switzerland) and
      wanted to meet with him. Cook showed up in Zurich around Sept or Oct 2006.
      Pieron later met Beckman thru Cook in his office in St. Paul around 2007. Cook
      wanted to meet with Pieron because he was making a tour of several FX companies.
      There was no purpose for the meeting; Cook was looking at FX companies. They
      talked about technology and Pieron gave Cook a demonstration of the ITP which
      was 90% developed and Kontrol’s prototype. Cook did not say why he was
      interested in Pieron’s products. Pieron was trying to do business with PFG and met
      Cook as a favor. The meeting was around l0 PM, and it was very inconvenient for
      Pieron.

              Pieron doesn’t recall when he spoke with Cook after than – sometime
      between Sept to December 2006. Cook was very impressed with the technology
      and was interested in trading in his platform and in investing in the company. At
      that time, Pieron was negotiating with FXOQ for an investment in the JDFX entities
      and they had done an evaluation. When Cook said he wanted to buy part of the
      company, Pieron had two deals on the table (Cook and FXOQ). The difference
      between the deals is that Cook wanted a bigger piece of the company and sent up a
      deposit immediately to show he was serious. The evaluation made for JDFX was
      for $50 million. [Per Fedders - the evaluation may be less; they don’t know the
      value of JDFX as of today.]


                                             -5-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2812 Filed 09/25/19 Page 6 of 12




               Cook’s said he wanted to invest in JDFX because he wanted to personally
      diversify himself. Cook wanted to invest twice as much as FXOQ. There were no
      representation made by Cook, he was interested in trading in JDFX’s platform
      because he will be savings millions per year. Cook’s offer was $10 million for 20%
      ownership. Cook didn’t say where the money was coming from – he sent half
      million deposit. [Per Fedders - the deposit came from UBS Diversified Growth
      (“UBS Diversified”) account on 12/4/06.] There were several transfers after the
      initial deposit - it ended up being $10 million for 20% of company. From December
      2006 (deposit) through the end of 2008 or early 2009 Cook invested $15.2 million
      to buy stock from Pieron in the name of Market Shot for its current ownership of
      35%. [Per Fedders - most checks came from UBS Diversified, 2 from Cook and 2
      from Market Shot.]

              Not all money received from Cook represented purchase of shares, some of
      the money to the Holding company. [Per Fedders – Cook was buying 35%
      investment, other money to trading platform for trading and Cook exercised own
      discretion without Pieron’s input. Beginning in 3/6/07 up to June 2007, Cook
      transferred money (including some from Beckman’s entity). Cook deposited for
      trading was about $22.3 million and withdrew$13 million. Cook had some success
      trading and was up 30% at some point but suffered losses of about $9.5 during
      2007-2009. Balance on the account is now between $123-125,000. Cook took 2
      withdraws back to back: 1/20/09 for $5 million and 1/26/09 for $7 million {bank
      records show this withdrawal on 6/26/09} and had previously taken out $1 million
      on 6/28/07.] Cook didn’t say why he was withdrawing funds.

              Funds for the stock purchase went mostly to JDFX Holdings’ two accounts
      at Credit Suisse and UBS. but because JDFX Holdings didn’t exist when Cook
      started sending funds for his investment, the funds were sent to JDFX Management
      at Credit Suisse. Funds for the trading platform were sent to JPMorgan-London.
      Funds from Cook to UBS AG and Credit Suisse were for stock and funds to
      JPMorgan were for trading. [Per Fedders there were also $500,000 from Oxford
      Global Advisors (“Oxford Advisors”) as loan payback on 4/14/08 – loan payback
      of $650,000 and $150,000 was returned. There were 3 deposits from Oxford Global
      FX Growth (“Oxford FX”): 4/20/08 $1 million; 5/8/08 $2 million and 5/19/08 $1
      million. Shares were transferred by certificate from Cook.]

ECF No. 112-10 at PageID.1902-1904 (sic throughout).

                                             III.

      Following the April 2019 status conference, the Government was directed to file a Tax

Loss Assessment and Defendant was directed to file a response. ECF No. 59. The Government




                                             -6-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2813 Filed 09/25/19 Page 7 of 12




concluded that Defendant’s tax liability for 2008 was $2,517,958 and $777,320 for 2009. ECF No.

59. The Defendant concluded that he had no tax loss for 2008 and 2009. ECF No. 65.

       The Government’s tax loss assessment was relatively straightforward – it suggested that

the income reported on the form 1040s filed by the Defendant on his income tax return filed on

January 16, 2012 for 2008 and 2009 is reasonably accurate (without any corroborating financial

information included with the submission) – but rejected “the theft loss deduction and the basis

for the sale of stock” for the sale of the JDFX stock to Trevor Cook. ECF No. 60 at PageID.1097.

The result was $15,250,000 of long-term capital gain for the Defendant’s sale of the JDFX stock

reported by the Defendant to have occurred on January 4, 2008 and October 13, 2009 with no

offsetting tax basis or deduction. According to the Government, the tax due from the Defendant

for 2008 and 2009 is $3,295,278.

       The Defendant’s explanation that he owed no tax for years 2008 and 2009 was traceable,

he explained, to three reasons, which notably, involved an entirely new and different explanation

of the JDFX stock transaction. First, he explained that the revenue received for the sale of the stock

was only $5,250,000 in 2008 and 2009 of the total $15,250,000 received from Cook. Second, Cook

did not purchase the JDFX stock from the Defendant. On the contrary, Defendant explained that

Cook purchased stock in a JDFX affiliate organized under Swiss law in 2006. No further

explanation was included about the Swiss affiliate or its relationship with the other business

organizations organized by the Defendant. And third, the Defendant did not receive the proceeds

from the sale of the JDFX stock. On the contrary, the “bank records and source documents” (which

were not included with the submission) proved that all of Cook’s $15,250,000 of funds were

deposited into bank accounts owned solely by JDFX and not the Defendant’s personal account.




                                                -7-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2814 Filed 09/25/19 Page 8 of 12




       Facing fundamentally inconsistent factual assertions, the Court sought additional

information by directing supplemental briefing from the parties on a number of questions.

                                               IV.

                                               A.

       First, the Government was directed to file supplemental briefing addressing the following

matters:

   1. Why the July 16, 2012 filed 2008 and 2009 returns were the relevant returns

       assessing the Defendant’s federal income tax liability and why no attention was

       given to the January 2011 amended returns or the Second Amended returns and

       Offer in Compromise made with the assistance of C.P.A. Pavlik.

   2. To explain, factually and legally, why the Government simply concluded that the

       JDFX stock sold by the Defendant to Mr. Cook had no cost basis.

       The Government’s supplemental briefing addressed the first question about why it selected

the July 16, 2012 returns for 2008 and 2009 by explaining that they believe they are simply “more

accurate than the initial returns prepared by Carol Nathan” because they more correctly correspond

to the “available bank records.” ECF No. 112 at PageID.1791. The answer to the second question,

asking the Government to address factually and legally why the Government concluded that the

JDFX stock sold by the Defendants to Mr. Cook had no tax basis, was that the Government was

“not aware of source documents reflecting any capital contribution that Pieron made to JDFX

Holdings prior to the stock sales.” ECF No. 112 at PageID.1796. They did not address the legal

significance of the Internal Revenue Service’s notice of deficiency or the Defendant’s Second

Amended Return or the Offer in Compromise.

                                               B.



                                               -8-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2815 Filed 09/25/19 Page 9 of 12




       The Defendant was directed to file supplemental briefing on the following matters:

   1. The factual assertion (with the submission of corroborating documents), that the

       sale of stock reported by the Defendant in two income tax returns filed for 2008

       and 2009 was not the Defendant’s stock sale, but a capitalization or recapitalization

       of a JDFX Swiss affiliate and the issuance of stock in the new affiliate.

   2. The legal relevance of the amended tax returns filed by Defendant in January 2012,

       the second amended return filed in March 2014, and the Offer in Compromise filed

       in April 2014. Additionally, the factual assertion made by the Defendant in the May

       2019 Response to the Government’s Tax Loss Calculations that Cook only paid

       $5,200,000 for the JDFX stock in 2008 and 2009. As the Court understood the

       Internal Revenue Code, after the due date for a 1040 return had passed, the Internal

       Revenue Service had the discretion to accept or reject amended returns and may

       proceed to assess the tax by issue of the notice of deficiency. Accordingly, it was

       unclear why the Court in a sentencing hearing in October of 2019 should give any

       consideration to the returns filed after July 16, 2012, let alone the new factual

       assertions made in his Response.

       The Defendant responded with documents corroborating in part his suggestion that the

funds received from Cook were deposited to JDFX accounts (and not to the Defendant’s personal

accounts) as well as documents reflecting the creation of a Swiss entity in 2006. He further

explained his most recent characterization of the Cook payments for stock in JDFX, stating “[t]he

truth does matter and Pieron hopes that the court now concurs.” ECF No. 117 at PageID.2516. The

explanation did not address the Internal Revenue Service’s notice of deficiency nor the

Defendant’s apparent adoption of the assessment. It did explain that C.P.A. Pavlik’s idea of



                                               -9-
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2816 Filed 09/25/19 Page 10 of 12




 reporting a theft loss on Pieron’s amended 2008 and 2009 returns “…cannot be supported by law.”

 ECF No. 117 at PageID.2512. It did not include a citation to any legal authority for disregarding

 the Defendant’s Internal Revenue Service returns or any legal authority authorizing consideration

 of his most recent explanation of events.

                                                   V.

        During the trial, the Government nor the Defendant offered testimony from a certified

 public accountant or from the Defendant himself addressing the Defendant’s 2008 and 2009 tax

 liability, probably for sound tactical reasons. As a result however, much, if not most, of the Court’s

 developing understanding of the Defendant’s financial transactions in 2007, 2008, and 2009 is the

 result of the Parties’ post-trial briefing. Progress can be reported by the Court, but significant legal

 questions remain about how to resolve this breathtaking gap of information that is likely to have a

 very material impact on the Defendant’s sentence.

        The Government, without citation to legal authority, would have the Court simply accept

 one set of returns filed by the Defendant in January of 2012 solely because “they appear” to be, in

 the Government’s view, most consistent with the Defendant’s source documents. But then the

 Government asks the Court to assume the Defendant’s basis in the stock is zero and to allocate the

 burden of proof to him to substantiate the tax basis in the JDFX stock. What legal authority exists

 for either proposition? Is the Defendant allocated the burden of proof for the tax basis but otherwise

 foreclosed from challenging the accuracy of the reporting of the timing of the receipt of the

 income?

        While Defendant suggests that the “truth does matter” the question remains, what truth is

 he referring to? All of the returns completed by the Defendant for the Internal Revenue Service

 included his representation by his signature that the returns were true, correct, and complete. And



                                                  - 10 -
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2817 Filed 09/25/19 Page 11 of 12




 as different as each return was in reporting the Defendant’s financial activity in 2008 and 2009,

 his most recent response to the Government’s tax loss calculation represents a 180-degree

 departure from his previous representations in all of his filed returns. What is the legal authority

 for the proposition that a tax payer in a sentencing hearing in October of 2019 for tax evasion is

 entitled to restate his financial information that occurred more than a decade prior in time? On

 what basis are all of his prior returns (the Court counts four including his notice of doubt about

 liability in April of 2014) to be similarly disregarded as legally irrelevant?

                                                  VI.

        The Government will be directed to address why the Court, can, let alone should, be

 considering proof of the Defendant’s 2008 and 2009 income and the associated tax basis for the

 JDFX stock. 26 U.S.C. §6531 governs the timing for prosecution of tax crimes. Attention will be

 given to that statute later. However, a separate statutory provision 26 U.S.C. §6501(a), as the Court

 understands it, governs the Internal Revenue Service’s ability to assess the tax it believes to be

 warranted within three years from the date income tax returns are filed – implementing a

 fundamental principal of finality for the tax payer. And of course, the Internal Revenue Service

 has the administrative ability to audit individual tax payer’s returns during that three-year time

 period. The Court’s understanding is that the Government never sought an audit of any of the

 returns. Moreover, the Bill of Particulars reflects that the IRS issued a Notice of Balance Due

 (Deficiency) to Pieron in February of 2011 for the Defendant’s 2008 and 2009 income tax liability

 (the Court has been unsuccessful in locating the Notice). ECF No. 5 at ¶9. Equally important, if

 the IRS and therefore the Government are not governed by the Internal Revenue Code, what

 principle of law permits the Government to take up the question of Defendant’s tax liability for




                                                 - 11 -
Case 1:18-cr-20489-TLL-PTM ECF No. 123, PageID.2818 Filed 09/25/19 Page 12 of 12




 2008 and 2009 in a sentencing hearing in 2019, but forecloses the Defendant from furnishing

 evidence of a lower taxable income?

        The Defendant’s response also needs to be supplemented. While the filing of a taxpayer’s

 return commences a three-year limitation on the Government’s right to assess a higher tax liability,

 the Notice of Deficiency issued by the Internal Revenue Service (the “90 day letter”) authorized

 by 26 U.S.C. §6212 gives the taxpayer 90 days to file a complaint with the U.S. Tax court to

 dispute the I.R.S. assessment of the tax liability. However, failing to file a complaint with the Tax

 Court makes the deficiency final and collection efforts by the Internal Revenue Service can

 commence. To the Court’s understanding, the Defendant let the 90-day time period after the

 assessment pass without objection. Accordingly, the Defendant will be directed to explain the legal

 authority for his suggestion that in October of 2019 he is entitled to advance entirely new

 information about the JDFX stock sale transactions in 2007, 2008, and 2009.

                                                 VII.

        Accordingly, the parties are DIRECTED to file supplemental briefing addressing the

 matters identified in this order on or before October 11, 2019 with responses from each party due

 by October 16. The supplemental briefing shall not exceed 20 pages and the responses shall not

 exceed 7 pages.

        Dated: September 25, 2019                              s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                - 12 -
